     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 1 of 43



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
STERLING SUFFOLK RACECOURSE, LLC,  )
                                   )
                    Plaintiff,     )
                                   )
          v.                       )
                                   )
WYNN RESORTS, LTD.,                )                 Civil Action
WYNN MA, LLC,                      )               No. 18-11963-PBS
STEPHEN WYNN,                      )
KIMMARIE SINATRA,                  )
MATTHEW MADDOX, and                )
FBT EVERETT REALTY, LLC,           )
                                   )
                    Defendants.    )
___________________________________)


                        MEMORANDUM AND ORDER

                          November 15, 2019

Saris, C.J.

    This lawsuit arises from the quest for a gaming license in

the Greater Boston area. Plaintiff Sterling Suffolk Racecourse,

LLC (“SSR”) alleges that the Defendants corrupted the

Massachusetts Gaming Commission’s (“MGC”) application process

for the Region A, Category 1, License (the “License”) conducted

in 2013 and 2014 in order to secure the only available license

for Defendant Wynn MA, LLC (“Wynn MA”). SSR would have been the

landlord of the other applicant for the License, Mohegan Sun

Massachusetts (“MSM”), and it claims that Defendants’ conduct

denied MSM the License as well as the resulting profits from

                                   1
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 2 of 43



operating the only casino in the greater Boston area, some of

which would have been owed to SSR. SSR’s Amended Complaint

asserts claims for substantive violations of and conspiracy to

violate the Racketeer Influenced Corrupt Organization Act

(“RICO”), violations of Massachusetts Chapter 93A, and tortious

interference with contract and business relations.

    Defendants have moved to dismiss the Amended Complaint for

failure to state a claim under Federal Rule of Civil Procedure

12(b)(6) on multiple grounds. Three of the Defendants -- Wynn

Resorts, Ltd., Wynn MA, and Michael Maddox –- also have moved to

dismiss the state law claims as impermissible under

Massachusetts’ anti-SLAPP statute because they arise out of

protected petitioning activity.

    After hearing, and review of the extensive briefing, the

Court ALLOWS the Defendants’ motions to dismiss for failure to

state a claim (Dkt. Nos. 72, 75, 77, 79, 83). The Court

concludes that the viable alleged predicate acts of racketeering

activity arising from the alleged “corruption” of the license

application process do not constitute a pattern sufficient to

support a RICO claim because the alleged scheme has neither

open-ended nor closed continuity. The Court dismisses SSR’s

federal RICO claims with prejudice but dismisses the state law

claims without prejudice to being re-filed in state court. The



                                   2
       Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 3 of 43



Court also DENIES AS MOOT the Wynn entities and Maddox’s motion

to dismiss pursuant to the anti-SLAPP statute (Dkt. No. 80).

                                BACKGROUND

       Unless otherwise noted, the following factual background

comes from the Amended Complaint and must be taken as true at

this stage. See Foley v. Wells Fargo Bank, N.A., 772 F.3d 63, 71

(1st Cir. 2014).

  I.     The Parties

       SSR is a Massachusetts limited liability company which

owned the Suffolk Downs Racecourse located in Revere and East

Boston until May 2017. SSR contracted with MSM to lease the

Suffolk Downs Racecourse to MSM for a percentage of its annual

casino revenues, subject to a $35 million minimum annual

payment.

       Wynn Resorts is a Nevada corporation with its principal

place of business in Las Vegas, Nevada. Wynn Resorts operates

casinos in Nevada, Macau, and, as of recently, Massachusetts.

Wynn MA is a Massachusetts limited liability company with its

principal place of business also in Las Vegas, Nevada. Wynn MA

is a wholly owned subsidiary of Wynn Resorts, which was formed

for the purpose of applying for a Massachusetts Category 1

gaming license.

       Steve Wynn was the CEO of Wynn Resorts until his

resignation in February 2018. Steve Wynn also served as the CEO
                                     3
        Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 4 of 43



of Wynn Resorts’ majority-owned subsidiary Wynn Macau, Ltd. from

September 2009 to February 2018.

    Kimmarie Sinatra was the General Counsel and an Executive

Vice President of Wynn Resorts and a director of Wynn Macau,

Limited until July 2018. After Steve Wynn, Sinatra was

functionally the senior most member of Wynn Resorts’ management

team.

    Maddox has been the President and Chief Financial Officer

of Wynn Resorts since 2013, and he has been the Chairman of Wynn

Resorts since Steve Wynn’s resignation in February 2018. Maddox

also served as the President and Treasurer of Wynn MA at all

relevant times. Since March 2003, Maddox has held various

positions at Wynn Resorts’ Macau-related subsidiaries.

    FBT Everett Realty, LLC (“FBT”) is a Massachusetts limited

liability company with its principal place of business in

Cambridge, Massachusetts. Although the ownership of FBT has

changed over time, originally Paul Lohnes owned a 50% interest,

Gary DeCicco owned a 19.5% interest, Anthony Gattineri owned a

15% interest, Charles Lightbody owned a 12.5% interest, and

Dustin DeNunzio owned a 3% interest. In 2009, FBT acquired a

parcel of land in Everett, Massachusetts (the “Everett Site”).

Then, in November 2014, FBT sold the Everett Site to the Wynn

entities for $35 million. Wynn Resorts opened the “Encore Boston

Harbor” casino at the Everett Site in June 2019.

                                      4
        Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 5 of 43



  II.     Procedural History

    SSR filed an Initial Complaint on September 7, 2018.

Defendants subsequently moved to dismiss the Initial Complaint.

Instead of responding to Defendants’ motions to dismiss

directly, SSR then filed an Amended Complaint on February 15,

2019. Defendants renewed their motions to dismiss the Amended

Complaint on March 8, 2019. SSR then opposed Defendants’

motions. The Court held a hearing on the pending motions to

dismiss on May 6, 2019.

  III. Alleged Facts

    The Amended Complaint alleges the following facts, many of

which are disputed.

    A.       The Application Process

    In 2011, Massachusetts passed the Massachusetts Gaming Act,

which established a process for the development of three

destination resort casinos in Massachusetts, one in each of

three geographic regions. Region A covered the greater Boston

area, including Suffolk, Middlesex, Essex, Norfolk, and

Worcester Counties. In order to operate a casino, a prospective

operator was required to apply to the newly formed Massachusetts

Gaming Commission (“MGC”) for a “Category 1 License.”

    The License application process was broken into two phases.

In Phase I, the MGC’s Investigations and Enforcement Bureau (the

“IEB”) investigated the applicants’ suitability in matters

                                      5
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 6 of 43



related to finance and integrity. The applicants, anyone with a

financial interest in the applicants’ business, close associates

of the applicants, and all persons owning 5% or more of common

stock of any applicant were subject to the suitability

investigation. Once the IEB and MGC determined that an applicant

was a suitable candidate for the License, the applicant would

move on to Phase II of the application process. In Phase II, the

applicants submitted to the MGC a site-specific proposal

addressing issues related to finances, economic development,

building and site design, and mitigation for the proposed casino

project. The MGC considered these materials, sought additional

information from the applicants as necessary, and, ultimately,

held a vote to award the License to the applicant with the best

proposal.

    B.      FBT Background

    In 2009, FBT purchased the Everett Site. Of FBT’s five

original equity owners, two of those owners had criminal

histories. Lightbody was convicted of grand larceny and identity

theft in 2007. Over the years, he separately has been charged

with ten assaults, three counts of illegal weapons possession,

and two counts of witness intimidation. Lightbody also is known

to be associated with the mafia. Meanwhile, DeCicco was

convicted of multiple counts of mail fraud related to insurance



                                   6
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 7 of 43



claims he filed in connection with suspicious fires on his

personal property.

    Lightbody has close ties to the Mayor of Everett, Carlo

DeMaria. In the fall of 2009, at the suggestion of Mayor

DeMaria, the owners of FBT gave a 3% non-equity interest in the

company to Jamie Russo. Russo was an “affiliate” of Lightbody

and a consultant for Mayor DeMaria. Dkt. No. 71 ¶ 59.         The

purpose of giving Russo an interest in FBT was to pass on to

Mayor DeMaria some of the proceeds from any future sale of the

Everett Site. Russo also had a criminal history. In 1992, Russo

pleaded guilty to a charge of fourth-degree larceny -- a

misdemeanor -- after being caught using forged and stolen credit

card numbers at a casino in Connecticut.

    C.    Wynn-FBT Partnership

    Wynn Resorts was interested in obtaining a Massachusetts

gaming license from at least 2012. Originally, Wynn Resorts

partnered with Robert Kraft, the principal owner of the New

England Patriots, to seek a license for a casino in Foxborough,

Massachusetts. This partnership fell apart in May 2012 when it

became clear that the Town of Foxborough would not approve the

prospective casino project.

    In late summer or fall 2012, Wynn Resorts began to explore

a partnership with FBT. Representatives for Wynn Resorts and FBT

met at the Everett Site for the first time in November 2012. At

                                   7
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 8 of 43



that meeting, FBT owner DeNunzio informed Sinatra and Maddox

that “an individual with a checkered past” was then an owner of

FBT but that he was taking steps to give up his interest. Id.

¶ 81. Later that same month, Wynn Resorts agreed to pay $100,000

per month for an option to purchase the Everett Site for $75

million if and when Wynn MA received the License. During the

legal due diligence process conducted in December 2012, Mayor

DeMaria informed a lawyer/lobbyist for Wynn Resorts that

Lightbody had a criminal history. FBT’s lawyers separately told

Wynn Resorts’ lawyers that at least one FBT owner had a criminal

history. And, on December 14, 2012, the Boston Business Journal

reported that DeCicco was a convicted felon and that he appeared

on FBT corporate paperwork that had been publicly filed earlier

in 2012. Wynn Resorts took no further steps at this point to

investigate the ownership history of the Everett Site after

DeCicco’s criminal record was publicized.

    On or about December 19, 2012, Wynn Resorts and FBT

formalized their option agreement in writing (the “Option

Agreement”). In addition to setting the purchase price for the

Everett Site, the Option Agreement provided that FBT would

collaborate with Wynn Resorts and Wynn MA in the development of

the property, including with respect to obtaining subdivision

approvals, permits, and a permanent road easement and performing

environmental remediation. The Option Agreement also contained

                                   8
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 9 of 43



the representation that “[t]o the best of [FBT’s] knowledge,

neither [FBT] nor any Person associated with [FBT] has ever

engaged in any conduct or practices which any of the foregoing

Persons should reasonably believe would cause such Person to be”

deemed unsuitable by the MGC. Id. ¶ 90. Defendants knew that

this representation was false due to FBT’s association with

Lightbody, DeCicco, and, possibly, Russo. Around the same time,

Defendants reached “a mutual understanding” that FBT would

create whatever false and backdated paperwork might be necessary

for purposes of Wynn MA’s License application. Id. ¶ 88. Maddox

and Sinatra consulted directly with Steve Wynn before making

this deal with FBT.

    In January 2013, DeNunzio created a backdated 2012

operating agreement for FBT (the “Backdated Operating

Agreement”) which falsely indicated that DeCicco did not have an

ownership interest in FBT as of January 2012. The Backdated

Operating Agreement claimed that DeCicco had transferred his

interest to Gattineri. However, prior to the creation of the

Backdated Operating Agreement, DeCicco already had executed a

Memorandum of Transfer dated “April __ 2012,” in which he

transferred the entirety of his interests to Lightbody. Id.

¶ 92. On January 17, 2013, DeNunzio emailed Sinatra purporting

to confirm that the only equity holders of FBT were himself,

Lohnes, and Gattineri. Eleven days later, on January 28, 2013,

                                   9
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 10 of 43



DeNunzio arranged for Gattineri and Lightbody to execute a

Memorandum of Transfer, backdated to December 14, 2012,

memorializing Lightbody’s transfer of his interest in FBT to

Gattineri for a $1.7 million promissory note.

    D.    Wynn MA’s License Application

    On or about January 15, 2013, Wynn MA submitted its initial

suitability application materials for the License to the MGC.

Maddox, Sinatra, and Steve Wynn were each involved in preparing,

submitting, and/or directing the preparation and submission of

the application materials.

          1.    Lightbody’s Involvement

    Shortly after Wynn MA submitted its application materials

to the MGC, the IEB began investigating the Everett Site’s

ownership as part of assessing the suitability of Wynn MA. In

the course of that investigation, the MGC was tipped off by the

FBI that wiretaps in an unrelated case suggested that Lightbody

maintained a concealed ownership interest in FBT. When FBT

learned in July 2013 that the IEB was investigating Lightbody’s

ownership interest in FBT, DeNunzio created a new backdated

Memorandum of Transfer showing that Lightbody had transferred

his interest in FBT to Gattineri as of August 15, 2012, four

months before Defendants entered into the Option Agreement.

Pursuant to their “mutual understanding,” however, Sinatra and



                                   10
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 11 of 43



the other Wynn Defendants knew that these documents had been

falsified for the purposes of Wynn MA’s License application.

    In July 2013, Sinatra and Maddox also sat for under oath

interviews with the IEB. In those interviews, both Sinatra and

Maddox claimed to have never heard of Lightbody. They also

claimed to be unaware of any owners of FBT other than Lohnes,

DeNunzio, and Gattineri. Maddox testified that it was “Not my

job” to know whether a person with a criminal background was

involved in the deal with FBT. Id. ¶ 100. Later, in his

September 9, 2013 interview with IEB, Steve Wynn claimed that

both Maddox and he had “zero” knowledge of the fact that certain

members of the FBT ownership group had criminal backgrounds. Id.

Sinatra also testified that she had “zero” knowledge of that

fact. Id. During the same interview, Steve Wynn stated,

“Criminal activity is criminal activity . . . . And there’s no

place for it in a relationship with us. And if we’re sloppy and

we allow people who are engaged in criminal activity to do

business with us, we should be criticized for it and held

responsible.” Id.

    Yet the Wynn Defendants maintained a relationship with

Lightbody throughout 2012, 2013, and even into 2014. In the

spring of 2013, the Wynn Defendants were attempting to purchase

a small piece of property adjacent to the Everett Site. The

owner of the property was reluctant to sell and told Maddox that

                                   11
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 12 of 43



he would only deal with Lightbody. Maddox requested that

DeNunzio help, and DeNunzio in turn reached out to Lightbody.

Maddox then met with Lightbody at least twice in the spring of

2013, and DeNunzio and Lightbody eventually convinced the owner

in June 2013 to agree to an option on a long-term lease of the

property to an affiliate of Wynn Resorts. Also, in June 2013,

Lightbody worked with Wynn employees to generate public support

in Everett for Wynn MA’s casino proposal. Maddox and Sinatra had

primary responsibility within the Wynn organization for

overseeing the Everett referendum process and knew of

Lightbody’s involvement. On June 22, 2013, Everett voters

approved Wynn MA’s public proposal. And, throughout 2013 and

2014, Lightbody campaigned against the MSM casino project,

spending thousands of dollars of his own money on signs and

advertising supporting the anti-SSR side of the public

referendum in Revere and donating to the “No Eastie Casino”

campaign that sought to block the MSM casino project. Id. ¶ 101.

Lightbody was even arrested in October 2013 for physically

assaulting a participant at a pro-MSM rally in Revere.

    On November 21, 2013, the Boston Globe published a story

revealing Lightbody’s concealed interest in the Everett Site. On

the same day, Defendants announced that they had negotiated an

amendment to the Option Agreement that reduced the exercise

price from $75 million to $35 million to eliminate the so-called

                                   12
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 13 of 43



“casino premium.” Id. ¶ 112. However, the Option Agreement

shifted other financial obligations from FBT to Wynn MA and Wynn

Resorts, which offset the reduction in exercise price.

          2.    MGC Suitability Hearings

    On December 13, 2013, the MGC held a hearing to address

concerns about the ownership of FBT. At the hearing, Sinatra

testified that she had been “shocked” and “surprised” when she

learned in the summer of 2013 that FBT’s ownership included

convicted criminals and she complained that “it’s awfully hard

if people are running around and not telling you the truth.” Id.

¶ 111. The Wynn Defendants claimed that they had acted in good

faith and had not learned of the criminal element in FBT’s

ownership until after they entered into the Option Agreement. To

cure the problem, Defendants renegotiated the Option Agreement

and offered to provide signed confirmations of ownership from

FBT’s owners. Accordingly, the MGC voted to approve the amended

Option Agreement at the December 13, 2013 hearing.

    On December 16, 2013, the MGC held another hearing, this

time to consider the suitability of Wynn MA for the License.

Then, on December 23, 2013, Defendants provided the MGC signed

confirmations of ownership from Lohnes and DeNunzio. The signed

confirmations disclosed for the first time that Russo also held

a 3% interest in the proceeds from any sale of the Everett Site.

The signed confirmations, however, did not disclose that

                                   13
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 14 of 43



Gattineri still owed Lightbody $1.7 million pursuant to the

promissory note exchanged for the Lightbody’s interest in FBT,

which would be paid from the proceeds of the sale of the Everett

Site. Nevertheless, on December 27, 2013, the MGC issued a

favorable Phase I suitability decision with respect to Wynn MA.

          3.    Gattineri’s Ownership Confirmation

    Unlike Lohnes and DeNunzio, Gattineri did not provide a

signed confirmation before the MGC voted on the suitability of

Wynn MA. The MGC set a deadline of June 2014 for Gattineri to

provide his signed confirmation. Gattineri initially refused to

sign the confirmation because he was upset about the reduction

of the Option Agreement’s exercise price that Defendants had

agreed to in November 2013. Gattineri’s lawyer even declared

that Gattineri would not sign the confirmation.

    In order to change Gattineri’s mind, the Wynn Defendants

sent their “operative” Robert DeSalvio to California to meet

with Gattineri in person. Id. ¶ 118. There, DeSalvio reached a

secret side agreement with Gattineri, which promised to pay him

the difference between the original exercise price and the

revised exercise price for his share of the Everett Site

(approximately $1.9 million). Gattineri then signed a

confirmation stating that he had “not mortgaged, pledged, or

assigned [his] own interest in the Company, nor [had he] granted

to any person or entity an option, warrant or other right to

                                   14
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 15 of 43



[his] interest in the Company or the economic interests

represented hereby, in whole or in part.” Id. ¶ 117. Gattineri’s

confirmation still did not disclose the promissory note that he

had given to Lightbody. Gattineri later admitted that if he

failed to pay the note according to its terms, Lightbody would

be able to take back his equity interest in FBT.

          4.    Wynn’s Ex Parte Contacts with the MGC

    Throughout the application process, Steve Wynn also had

several ex parte communications with then-Chairman of the MGC,

Stephen Crosby. Steve Wynn spoke ex parte with Crosby before

Wynn MA submitted its application, although the Amended

Complaint does not allege the substance of this communication.

In or about February 2013, Steve Wynn contacted Crosby to demand

that Spectrum Gaming Group -- an investigator hired by the IEB

to investigate license applicants -- be assigned to MSM’s

application rather than Wynn MA’s application. (Spectrum had

specialized knowledge of the Macau gaming industry, and the Wynn

Defendants knew that it would likely uncover evidence of Wynn

Resorts’ illegal business dealings in Macau. And in or about

April 2013, Steve Wynn called Crosby to request that the Everett

community vote on the casino project be allowed to occur before

the IEB announced its determination as to suitability. Crosby

subsequently persuaded the rest of the MGC to adopt “emergency



                                   15
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 16 of 43



regulations” which permitted the Everett community vote to be

brought forward. Id. ¶ 132.

    In July or August of 2014, a representative for one of the

Wynn Defendants contacted at least one member of the MGC to

pressure him to change his vote in order to support the Wynn MA

application. On or about August 1, 2014, the MGC asked the Wynn

Defendants to disclose by August 22, 2014 any pending regulatory

investigations that had not previously been disclosed. In their

response, Wynn Resorts and Wynn MA (1) failed to disclose an IRS

investigation regarding whether Wynn Resorts violated money-

laundering laws, and (2) disclosed but misrepresented the

subject matter and scope of a new investigation initiated by the

government of Macau in July 2014 into Wynn Resorts’ purchase of

land rights.

          5.    License Award

    On September 16, 2014, the MGC voted to award the License

to Wynn MA instead of MSM. On the same day, the MGC signed a

conditional agreement to award the license to Wynn MA on or

about November 6, 2014. On November 6, 2014, the MGC officially

awarded the License to Wynn MA. Wynn Resorts submitted a

response to the MGC’s proposed conditions for licensing which

affirmatively represented its acceptance of the condition to

“compl[y] with all applicable federal, state and applicable and

lawful local laws, rules and regulations, now in effect or as

                                   16
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 17 of 43



hereafter promulgated or amended.” Id. ¶ 139. In November 2014,

pursuant to the amended Option Agreement, Wynn MA acquired the

Everett Site.

    E.    Post-Award Conduct

    Once the development of the casino at the Everett Site was

under way, the Wynn Defendants determined that they needed to

acquire another piece of property adjacent to the Everett Site.

On or about June 8, 2016, the property owner agreed to sell the

property to Wynn MA subject to a requirement that the property

be “free and clear of all tenants.” Id. ¶ 108. At the time,

however, the property was under lease to ADH Collision (“ADH”)

until 2019 with an option to extend until 2029, and ADH refused

to terminate its lease. Steve Wynn discussed this issue with

Mayor DeMaria and Maddox. Then, the property owner filed a

complaint with the City of Everett Building Department (the

“Building Department”) regarding ADH. Just a few days later, in

August 2016, Inspectors from the Building Department visited ADH

and subsequently issued a Notice of Violations to ADH, even

though ADH had already been inspected earlier in the same year

and the Building Department inspectors found no violations then.

The SSR does not allege that the Building Department inspectors

were directed to issue the Notice of Violations by Mayor

Demaria, but it does allege that the Building Department was

“under the sway of Mayor DeMaria.” Id. ¶ 109. Nor does SSR

                                   17
      Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 18 of 43



provide any further details regarding the outcome of this

episode.

      F.   Other Wynn Issues

      SSR also alleges other wrongdoing by the Wynn Defendants

that is not directly related to the core allegations in this

case, but which SSR contends the Wynn Defendants concealed or

misrepresented in the course of the application process for the

License. These allegations relate to two topics: (1) Wynn

Resorts’ operations in Macau and (2) Steve Wynn’s sexual

misconduct and the related cover-up.

      On October 17, 2013, at hearing before the MGC, Steve Wynn

denied that there was any criminal activity at Wynn Resorts’

casinos in either Macau or Las Vegas:

  •   “we are obeying all of the rules and regulations of Macau
      and employing all of the standard and ethical standards for
      which we are known for over 45 years - I am the longest
      lasting continuous licensee in the history of the state at
      this point 46 or 47 years;”

  •   “when you press them and you say is there any criminal
      activity going on in my company, they shut up, because if
      they said it, they couldn’t prove it because it’s not true.
      And I would sue them from here to next week;” and

  •   “[t]he question is I am concerned about any criminal
      activity, illegal activity going on [sic] the premises of
      my businesses in Las Vegas or Macau . . . . And that I am
      willing to be held responsible for that standard of
      behavior. I hope I am being very specific now. I am
      referring to the standard of conduct that we employ on our
      own premises and the diligence that we employ to avoid
      criminal activity on our own premises.”



                                    18
      Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 19 of 43



Id. ¶ 124. On December 16, 2013, at another hearing before the

MGC, Steve Wynn repeated this claim, “[b]ut the issue is do we

allow illegal activity in our casinos? The answer is no, no. Do

we do everything that you can reasonably do to stop it? Yes.”

Id.

           1.    Macau

      In 2002, Wynn Macau SA, a majority-owned subsidiary of Wynn

Resorts, entered into a twenty-year casino concession agreement

with the Macau government to become one of just six authorized

casino operators. Today, Wynn Resorts operates two casinos --

the Wynn Macau and the Wynn Palace -- in Macau through its

indirect subsidiaries. The Amended Complaint alleges that Wynn

Resorts has engaged in at least two illegal or improper land

transactions in Macau and that its casinos sponsor criminal

activity there.

      In August 2009, Wynn Macau SA, paid approximately $18

million to Nam Van Development Company (“Nam Van”) for the

exclusive rights to land needed for the expansion of the Wynn

Macau. At the time, Maddox served as Chief Financial Officer of

Wynn Macau SA and was extensively involved in the purchase of

the rights to the property and in the development and

construction efforts for the Wynn Macau. This purchase was

improper because three of the founders of Nam Van -- Edmund Ho,



                                    19
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 20 of 43



Stanley Ho, and Ng Lap Seng -- either had criminal histories or

were at some point in time government officials in Macau.

    In May 2012, Wynn Resorts paid approximately $50 million to

Tien Chiao Entertainment and Investment Company Limited (“Tien

Chiao”) for the exclusive rights to land where the Wynn Palace

is now located. Later, the owners of Tien Chiao were publicly

identified as He Ganglin and He Gangyon, two brothers from the

He family, a prominent Beijing family with relatives in senior

positions in the Chinese government and military, and Cliff

Cheong, a longtime partner of and advisor to Edmund Ho. In July

2014, Macau’s Land and Public Works Department issued a

statement that it had no information about Tien Chiao holding an

interest in the land that was supposedly the subject of the May

2012 deal. Records produced by the same department in January

2015, showed Wynn Macau SA as the earliest documented applicant

for the subject land rights.

    Casino operators in Macau also “rely heavily on the use of

third-party junkets and junket operators that recruit and extend

lines of credit to mainland Chinese high-roller clients due to

the restrictions on the enforceability of gambling debts in

mainland China.” Id. ¶ 46 Both the Wynn Macau and the Wynn

Palace contract with numerous junket operators who are

affiliated with criminal triads. The Wynn Defendants knew of the

criminal affiliations of its junket operators. Further, in June

                                   20
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 21 of 43



2011, Hong Kong businessman, Carson Yeung, was arrested on

suspicion of operating a money laundering scheme out of Macau

casinos, including the Wynn Macau. Yeung was convicted on the

money laundering charges in March 2014. Also, in November 2012,

Macau police detained Pang Yufeng at the Wynn Macau casino.

Although the reasons for Pang’s arrest are unclear, local media

reported at the time that Pang had ties to the disgraced former

politician Bo Xilai and that the arrest was part of a broader

crackdown on political corruption. Pang also was affiliated with

one of the junkets operating out of the Wynn Macau.

Nevertheless, Wynn Macau continued its relationship with the

junket operator despite Pang’s arrest.

          2.    Steve Wynn’s Sexual Misconduct

    In January 2018, it was revealed that since at least 2005

Steve Wynn has engaged in a pattern of sexual misconduct.

Further, certain of the Wynn Defendants had participated in the

cover-up of this misconduct and its concealment from gaming

officials in both Nevada and Massachusetts. In 2005, Wynn

Resorts paid $7.5 million to a female employee to resolve

allegations that Steve Wynn raped her. The payment was made

through a shell company, Entity Y LLC, controlled by Steve Wynn.

Sinatra knew of this payment no later than January 2012. In

2006, Wynn Resorts paid $975,000 to another female employee to

resolve allegations that in 2005 and 2006 Steve Wynn had engaged

                                   21
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 22 of 43



in unwanted, nonconsensual sexual contact with her. Later, Wynn

Resorts’ senior management also learned of other incidents of

sexual misconduct by Steve Wynn and other senior executives of

the company but failed to investigate them. When this conduct

eventually came to light, Steve Wynn was forced to resign his

positions at Wynn Resorts in February 2018. Sinatra was also

subsequently terminated in July 2018. In public filings with the

Nevada Gaming Control Board, Wynn Resorts has admitted that this

conduct violated Nevada’s gaming suitability statutes and

regulations.

    The Wynn Defendants did not disclose any of this conduct to

the IEB or MGC during the License application process. On July

30, 2013, Sinatra told the IEB “there’s a regulatory standard

and then there’s an “us” standard. And we’ve generally

considered ourselves to have a higher standard of probity with

respect to people that we employ.” Id. ¶ 129. On December 16,

2013, Steve Wynn told the MGC “Our history in Las Vegas has been

exemplary, spotless in every regard.” Id. At that same meeting,

Sinatra told the MGC, “the idea of compliance is that it needs

to be an essential part of your entire corporate culture . . . .

One of the hallmarks and essential features of a successful

compliance program is what the books will tell you is the tone

at the top. I think that you probably got an idea of our tone at

the top from Mr. Wynn’s presentation.” Id. Further, the RFA-2

                                   22
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 23 of 43



submitted by Sinatra on behalf of Wynn MA on December 31, 2013

stated “Wynn Resorts is fully committed to full and complete

regulatory compliance in every jurisdiction in which it

operates” and that the proposed casino at the Everett Site would

“be an extension of and leverage Wynn Resorts’ extensive

experience and best practices in implementing, performing and

integrating internal controls.” Id.

     Once the allegations of Steve Wynn’s sexual misconduct

became public, the MGC opened its own investigation, which

lasted for more than a year. In April 2019, the MGC held a

three-day public hearing to address whether Wynn MA should be

deemed unsuitable to continue holding the License and, on April

30, 2019, the MGC issued a final decision.1 The MGC concluded

that Wynn MA was still a suitable holder of the License,

although it expressly declined to analyze whether it would have

reached the same decision as to Wynn MA’s suitability if it had

known of Steve Wynn’s sexual misconduct in 2013 at the time of

the original suitability determination. The MGC also concluded

that Defendants’ failure to disclose Steve Wynn’s violations to

the MGC did not constitute willful violations of the



1
     Since it was issued in April 2019, the information
contained in the MGC’s decision is not alleged in the Amended
Complaint. The Court takes judicial notice of the decision and
its findings. See Giragosian v. Ryan, 547 F.3d 59, 66 (1st Cir.
2008).
                                   23
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 24 of 43



Massachusetts Gaming Act. But the MGC did fault Wynn Resorts for

(1) failing to comply with its own human resources and sexual

harassment policies, and (2) failing to disclose to the MGC two

developments in related litigation involving the company and its

board of directors. As a consequence, it imposed a $35 million

fine on Wynn Resorts and a $500,000 fine on Maddox. In addition,

the MGC required that Wynn MA be subject to independent

monitoring for a period of five years.

  IV.   The RICO Enterprises and Predicates

    SSR alleges two separate RICO enterprises:          The first is an

“association-in-fact” RICO enterprise involving all Defendants.

The second enterprise only involves the Wynn Defendants, and SSR

contends that Wynn MA operated as a RICO enterprise run by Wynn

Resorts, Steve Wynn, Maddox, and Sinatra. The Amended Complaint

alleges the following conduct constituted RICO predicate acts

for both alleged RICO enterprises:

        •   False and misleading statements made to the MGC
            regarding the ownership/financial interests of
            convicted criminals in FBT in violation of the
            Massachusetts Gaming Act;

        •   False and misleading statements made to the MGC
            regarding the ownership/financial interests of
            convicted criminals in FBT in violation of the federal
            mail and wire fraud statutes;

        •   A scheme designed to cause Mayor DeMaria to abuse the
            powers of his public office for the benefit of
            Defendants in violation of the federal honest services
            mail and wire fraud statute;


                                   24
       Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 25 of 43



         •   Travel in interstate commerce by the Wynn Defendants
             to prepare false documents to be submitted to the MGC
             and to give false testimony to the MGC in violation of
             the federal Travel Act.

For the second RICO enterprise only, the Amended Complaint

alleges the following additional RICO predicate acts:

         •   False and misleading statements made to the MGC
             regarding Steve Wynn’s sexual misconduct in violation
             of the Massachusetts Gaming Act and the federal mail
             and wire fraud statutes;

         •   False and misleading statements made to the MGC
             regarding Wynn Resorts’ business practices in Macau in
             violation of the Massachusetts Gaming Act and the
             federal mail and wire fraud statutes;

         •   Additional violations of the federal Travel Act in
             connection with the Wynn Defendants’ violations of the
             Nevada suitability statutes.

                                  ANALYSIS

  I.     Legal Standard

       In analyzing a Rule 12(b)(6) motion to dismiss, the Court

must set aside any statements in the complaint that are merely

conclusory and examine the factual allegations to determine if

there exists a plausible claim upon which relief may be granted.

Foley v. Wells Fargo Bank, N.A., 772 F.3d 63, 75 (1st Cir.

2014). However, pursuant to Federal Rule of Civil Procedure

9(b), a plaintiff “alleging fraud or mistake . . . must state

with particularity the circumstances constituting fraud or

mistake.” For fraud, Rule 9(b) “requires plaintiffs to

specifically plead ‘the time, place, and content of an alleged


                                     25
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 26 of 43



false representation,’” Mulder v. Kohl’s Dep’t Stores, Inc., 865

F.3d 17, 22 (1st Cir. 2017) (quoting United States ex rel.

Heineman-Guta v. Guidant Corp., 718 F.3d 28, 34 (1st Cir.

2013)), as well as the “identifying the basis for inferring

scienter,” N. Am. Catholic Educ. Programming Found., Inc. v.

Cardinale, 567 F.3d 8, 13 (1st Cir. 2009). “Rule 9(b)’s

requirements apply to both general claims of fraud and also to

‘associated claims . . . where the core allegations effectively

charge fraud.’” Mulder, 865 F.3d at 21-22 (quoting N. Am.

Catholic, 567 F.3d at 15). In construing the complaint, the

Court must otherwise draw all reasonable inferences in the

plaintiff’s favor. Foley, 772 F.3d at 75.

  II.   RICO Claims

    The Amended Complaint asserts two claims for primary

violations of the RICO statute. A successful civil RICO claim

consists of four elements: “(1) conduct (2) of an enterprise

(3) through a pattern (4) of racketeering activity.” Sedima,

S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985) (footnote

omitted). The Amended Complaint also asserts a claim for

conspiracy to violate the RICO statute. If the Amended

Complaints fails to state “a substantive RICO claim upon which

relief may be granted, then the conspiracy claim also fails.”

Efron v. Embassy Suites (P.R.), Inc., 223 F.3d 12, 21 (1st Cir.

2000). Defendants contend that the Amended Complaint fails to

                                   26
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 27 of 43



adequately allege each of the necessary elements for primary

violation of the RICO statute and, therefore, all three RICO

claims must be dismissed.

    A.      Racketeering Activity

    What constitutes “racketeering activity” under the RICO

statute is determined exclusively by reference to 18 U.S.C.

§ 1961(1). See Beck v. Prupis, 529 U.S. 494, 497 n.2 (2000)

(finding that § 1961(1) “contains an exhaustive list of acts of

‘racketeering,’ commonly referred to as ‘predicate acts’”).

Defendants argue that the predicate acts alleged in the Amended

Complaint do not qualify as racketeering activity within the

meaning of the RICO statute.

            1.   Massachusetts Gaming Act Violations

    Section 1961 defines “racketeering activity” to include

“any act or threat involving . . . gambling . . . which is

chargeable under State law and punishable by imprisonment for

more than one year.” On this basis, SSR claims that Defendants’

false statements made to the MGC in violation of the

Massachusetts Gaming Act are predicate acts. Defendants do not

dispute that these violations are felonies punishable by

imprisonment for more than one year. Instead, they overplay

their hand by arguing that these violations do not involve

gambling.



                                    27
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 28 of 43



    “The test for determining whether the charged acts fit into

the generic category of the predicate offense is whether the

indictment charges a type of activity generally known or

characterized in the proscribed category.” United States v.

Mark, 460 F. App’x 103, 107 (3d Cir. 2012) (quoting United

States v. Forsythe, 560 F.2d 1127, 1137 (3d Cir. 1977)); see

also United States v. Garner, 837 F.2d 1404, 1418 (7th Cir.

1987). Defendants argue that the alleged violations of the

Massachusetts Gaming Act do not fit within the generic

definition of gambling because they do not involve betting.

Rather, SSR accuses Defendants of making false and fraudulent

statements as part of a state licensing process, which cannot

generically be described as “gambling.” Given the broad reach of

the RICO statute, the Court declines to adopt such a restrictive

reading. Roma Constr. Co. v. Russo, 96 F.3d 566, 579 (1st Cir.

1996) (Lynch, J., concurring); cf. Mark, 460 F. App’x at 107

(violation of Virgin Islands dog fighting statute qualified as

“gambling” predicate act); Fuller v. Harrah's Entm't, Inc., No.

Civ.A. 04-2108, 2004 WL 2452771, at *4 (E.D. La. Oct. 29, 2004)

(violations of Louisiana “gaming” statute that regulated legal

gambling qualified as “gambling” predicate acts). SSR has

alleged a fraud on the Massachusetts state casino licensing

process. Indeed, the Amended Complaint details multiple

violations of the anti-fraud provisions of the Massachusetts

                                   28
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 29 of 43



Gaming Act, which is the statute that regulates legal gambling

in the Commonwealth of Massachusetts. Although the alleged

violations may not arise directly from betting, they

nevertheless involve gambling because they were aimed at

securing a license to run an active gambling operation. The

authority relied upon by Defendants does not advance their

position. See United States v. Genova, 333 F.3d 750, 758 (7th

Cir. 2003) (violation of a state financial disclosure

requirement did not qualify as a “bribery” predicate act because

it was only a misdemeanor). Therefore, the Court finds that

Defendants’ alleged violations of the Massachusetts Gaming Act

qualify as RICO predicate acts.

    Following the MGC’s determination in April 2019 that

Defendants’ failure to disclose Steve Wynn’s sexual misconduct

did not violate the anti-fraud provisions of the Massachusetts

Gaming Act, Defendants argue that those instances of non-

disclosure cannot be § 1961(1)(A) or Travel Act RICO predicate

acts. See Dkt. 116 at 3-4. This issue was not fully briefed. In

any case, the Court does not address this argument here because

(1) even if Defendant’s position is correct, SSR has still

adequately alleged at least two RICO predicate acts, and (2) the

Court is nevertheless dismissing SSR’s RICO claims for failing

to adequately plead other elements.



                                   29
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 30 of 43



          2.    Mail and Wire Fraud

    The parties agree that a violation of the federal mail and

wire fraud statute constitutes “racketeering activity” under the

RICO statute. Defendants argue, however, that SSR has not

adequately alleged mail and wire fraud because their false

statements to the MGC were not aimed at “obtaining money or

property.” 18 U.S.C. § 1341. In support of this argument,

Defendants rely on the Supreme Court’s decision in Cleveland v.

United States, 531 U.S. 12 (2000), and the First Circuit’s

subsequent decision in United States v. Berroa, 856 F.3d 141

(1st Cir. 2017). In Cleveland, the Supreme Court vacated the

defendant’s mail fraud conviction for making false statements in

an application for a state gaming license. 531 U.S. at 26-27.

The Supreme Court held that “for purposes of the mail fraud

statute, the thing obtained must be property in the hands of the

victim.” Id. at 15. And the gaming license was not property in

the hands of the state because the state’s “core concern” was

regulatory rather than proprietary. See id. at 20-21. In Berroa,

the First Circuit interpreted Cleveland as “broadly and

unequivocally instruct[ing] that ‘[s]tate and municipal

licenses’ generally ‘do not rank as “property,”’ sufficient to

support a conviction under § 1341.” 856 F.3d at 149 (quoting

Cleveland, 531 U.S. at 15) (second alteration in original).



                                   30
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 31 of 43



Thus, Defendant’s alleged fraud on the MGC does not constitute

mail and wire fraud.

    Nevertheless, SSR argues that it has adequately alleged

mail and wire fraud because MSM (not the MGC) is the victim of

Defendants’ fraud. And, in the hands of MSM, the License is

property. See Cleveland, 531 U.S. at 25 (“[W]e do not here

question that video poker licensees may have property interests

in their licenses . . . .”). In Berroa, however, the First

Circuit rejected a similar argument by the Government as an

“effort to circumvent Cleveland.” 856 F.3d at 149-50 (describing

Government’s argument that consumers of health care services

were victims of scheme rather than medical licensing board).

    SSR claims that its mail and wire fraud theory finds

support in Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639

(2008), and United States v. Christopher, 142 F.3d 46 (1st Cir.

1998), but neither case is on point. Bridge concerns the causal

relationship necessary to give a plaintiff standing to pursue a

civil RICO claim, not what types of conduct are actionable as

mail and wire fraud. See 553 U.S. at 654. Meanwhile, Christopher

addresses whether a scheme must deceive the same person that it

ultimately deprives of money or property to sustain a claim for

mail and wire fraud, not what constitutes property for the

purposes of the mail and wire fraud statute. See 142 F.3d at 52-

53. In any case, both decisions predate the First Circuit’s

                                   31
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 32 of 43



decision in Berroa, which definitively disposes of SSR’s

argument.2

             3.   Honest Services Fraud

     The parties also agree that honest services fraud qualifies

as a predicate act under the RICO statute. SSR alleges that

Defendants committed honest services fraud through a kickback

scheme involving Mayor DeMaria. Defendants argue that the

Amended Complaint fails to adequately plead the quid pro quo

necessary to sustain a charge of honest services fraud. See

United States v. McDonough, 727 F.3d 143, 152 (1st Cir. 2013).

     In its Amended Complaint, SSR alleges two events relevant

to the scheme involving Mayor DeMaria. First, in the fall of

2009, FBT gave Russo a 3% non-equity interest in FBT to pass

through to Mayor DeMaria some of the proceeds from the eventual

sale of the Everett Site. Second, in the summer of 2016, the

Building Department issued a notice of violations to ADH. The

Amended Complaint fails to allege that the 3% non-equity

interest was granted in exchange for a promise to perform an

official act in a certain way or based on expectation that the

mayor would exercise some influence on defendants’ behalf as the

opportunity arose. Id. at 152-53. The Amended Complaint does


2    Indeed, the First Circuit’s Berroa opinion directly
addressed Christopher, finding that it raised a “distinct issue”
that was not dispositive of the issue in Berroa. 856 F.3d at
152.
                                   32
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 33 of 43



allege that Steve Wynn spoke to Mayor DeMaria about ADH and that

the Building Department was “under the sway of Mayor DeMaria,”

but it does not allege that Steve Wynn or any other Defendant

asked Mayor DeMaria to do anything with respect to ADH or even

that they expected Mayor DeMaria to do anything. Significantly,

the passage of nearly seven years between these two events

belies the inference that they are connected. Indeed, the first

event occurred before the alleged criminal conspiracy arose, and

the second occurred after (1) the conspiracy had achieved its

objective (i.e., the award of the License) and (2) Wynn Resorts

and Wynn MA already had purchased the Everett Site from FBT. The

only arguable misconduct stemming from these allegations is an

unlawful gratuity, which is not on its own actionable as honest

services fraud. See United States v. Sawyer, 85 F.3d 713, 730

(1st Cir. 1996). Accordingly, the Amended Complaint does not

adequately allege honest services fraud under the heightened

pleading standards of Rule 9(b).

          4.    Travel Act Violations

    Plaintiff alleges Travel Act violations involving fraud on

the MGC to misrepresent the suitability of the Wynn applications

in connection with obtaining the license. Violations of the

federal Travel Act are RICO predicates. See 18 U.S.C. § 1961(1).

The Travel Act makes it illegal to “travel[] in interstate or

foreign commerce or use[] the mail or any facility in interstate

                                   33
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 34 of 43



or foreign commerce, with intent to” engage in “unlawful

activity.” Id. § 1952(a). “Unlawful activity” includes “any

business enterprise involving gambling . . . in violation of the

laws of the State in which they are committed or of the United

States.” Id. § 1952(b). Defendants again argue that the

violations of the Massachusetts Gaming Act do not “involve

gambling” within the meaning of the Travel Act because they were

as part of a casino licensing process, rather than the actual

operation of a casino.

     With respect to the Travel Act, however, Defendants find

even less support in the caselaw for this position. In United

States v. Nardello, 393 U.S. 286, 290 (1969), the Supreme Court

endorsed an interpretation of the Travel Act that the statute’s

use of the term “extortion should refer to those acts prohibited

by state law which would be generically classified as

extortionate.” See also United States v. Barbeito, Crim.A. 2:09-

cr-00222, 2010 U.S. Dist. W.L. 2243878 at *35 (S.D. W. Va. June

3, 2010) (involving the misdemeanor sale of raffle tickets).

However, the cases relied upon by Defendants do not address the

precise question raised in this litigation involving

fraudulently obtaining a license to conduct gambling. Several

courts have found that activities related to gambling were

sufficient predicates for Travel Act violations even if the

activities did not directly involve gambling but instead

                                   34
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 35 of 43



governed the operation of a gambling establishment. See, e.g.,

United States v. DeLuna, 763 F.2d 897, 906-07 (8th Cir. 1985)

(holding unlicensed operation of gambling establishment violated

Travel Act); United States v. Goldfarb, 643 F.2d 422, 430 (6th

Cir. 1981) (concealment of ownership interest in casino in

violation of Nevada law constituted Travel Act violation). Here,

the Massachusetts Gaming Act generally applies to the operation

of a gambling establishment, even if the specific alleged

violations may not arise directly from betting. Defendants’

alleged misrepresentations to the MGC therefore are viable

Travel Act predicates.

    Steve Wynn makes the additional argument that the alleged

violations of the Nevada gaming suitability statutes stemming

from his sexual misconduct are not violations of the Travel Act.

He points out the Amended Complaint does not adequately allege

that violations of the Nevada gaming suitability statutes

involved travel in either interstate or foreign commerce. The

only relevant allegation in the Amended Complaint is that “at

least some of [the Nevada violations] involved interstate travel

or the use of the mail or other facilities in interstate

commerce.” Dkt. No. ¶ 38. Plaintiffs do not make sufficient

factual allegations to support this conclusory statement.

Therefore, SSR has not adequately pleaded those specific Travel

Act violations as RICO predicate acts.

                                   35
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 36 of 43



                                * * * *

    Based on the foregoing analysis, the Court finds that the

Amended Complaint adequately pleads the following RICO predicate

acts for both alleged RICO enterprises:

         •   False and misleading statements made to the MGC
             regarding the ownership/financial interests of
             convicted criminals in FBT in violation of the
             Massachusetts Gaming Act; and

         •   Travel in interstate commerce by the Wynn Defendants
             to prepare false documents to be submitted to the MGC
             and to give false testimony to the MGC in violation of
             the federal Travel Act.

For the second RICO enterprise only, the Amended Complaint

adequately pleads the following additional RICO predicate acts:

         •   False and misleading statements made to the MGC
             regarding Steve Wynn’s sexual misconduct in violation
             of the Massachusetts Gaming Act; and

         •   False and misleading statements made to the MGC
             regarding Wynn Resorts’ business practices in Macau in
             violation of the Massachusetts Gaming Act.

    B.       Pattern

    To prevail on its RICO claim, SSR needs to prove not only

that Defendants engaged in “racketeering activity,” but that the

predicate acts amounted to a “pattern.” See Sedima, 473 U.S. at

496. “By statute, the ‘pattern’ element requires a plaintiff to

show at least two predicate acts of ‘racketeering activity.’”

Efron, 223 F.3d at 15. Yet courts have read into the statute the

additional requirements that the predicate acts (1) be related

to one another, and (2) amount to or pose a threat of continued
                                   36
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 37 of 43



criminal activity. See H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S.

229, 239 (1989). Defendants argue that the alleged predicate

acts do not constitute a pattern sufficient to support a RICO

claim. The Court analyzes whether the adequately pleaded

predicate acts (i.e., the alleged Massachusetts Gaming Act and

Travel Act violations) satisfy the RICO statute’s pattern

requirement.

          1.    Relatedness of Predicate Acts

    The “relatedness test is not a cumbersome one for a RICO

plaintiff.” Feinstein v. Resolution Tr. Corp., 942 F.2d 34, 44

(1st Cir. 1991). And a RICO plaintiff only needs to show that

the predicate acts “have the same or similar purposes, results,

participants, victims, or methods of commission, or otherwise

are interrelated by distinguishing characteristics and are not

isolated events.” H.J. Inc., 492 U.S. at 240. The Court finds

that the adequately pleaded predicate acts satisfy this flexible

test because they all involve Defendants’ alleged deception of

the MGC to secure the License.

          2.    Continuity

    A RICO plaintiff can establish continuity in two different

ways, by showing: (1) Defendants engaged in “conduct that by its

nature projects into the future with a threat of repetition, or

(2) Defendants were responsible for a “closed period of repeated

conduct” that “amounted to . . . continued criminal activity.”

                                   37
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 38 of 43



Id. at 237, 241. For so-called “open-ended” continuity, a RICO

plaintiff must show “a realistic prospect of continuity over an

open-ended period yet to come.” Feinstein, 942 F.2d at 45. For

“closed” continuity, the First Circuit has prescribed a “natural

and commonsense approach” that focuses on “indicia of

continuity,” including: (1) whether the predicate acts affected

many individuals, or just a closed group victims; (2) whether

the predicate acts comprise multiple schemes, as opposed to one

scheme with a singular objective; and (3) whether the scheme(s)

had the potential to last indefinitely, instead of having a

finite nature. See Langan v. Smith, 312 F. Supp. 3d 201, 207-08

(D. Mass. 2018) (quoting Home Orthopedics Corp. v. Rodriguez,

781 F.3d 521, 529 (1st Cir. 2015)). Defendants argue that SSR

has failed to adequately allege either open-ended or closed

continuity during the twenty-one-month period between November

or December 2012, the date of the first alleged predicate act,

and August 2014.

    Neither of the alleged RICO enterprises has open-ended

continuity. The association-in-fact enterprise involving FBT and

the Wynn Defendants disbanded once Wynn MA secured the License

and acquired the Everett Site from FBT. SSR does not allege that

FBT retains any continuing interest in the Wynn Resorts casino.

Further, Steve Wynn and Sinatra have since left their control

positions at Wynn Resorts and Wynn MA. Only the Wynn entities

                                   38
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 39 of 43



and Maddox continue to operate in Massachusetts and have

dealings with the MGC. And, in any case, Wynn MA has already

secured the License and opened the Encore Boston Harbor casino

at the Everett Site. Given these facts, the Court does not find

that there is (or ever was) a realistic prospect that the

association-in-fact enterprise will continue to operate into the

future or that it is likely to conduct further racketeering

activity.

    The analysis of the Wynn MA enterprise is a closer question

since Wynn MA continues to operate in Massachusetts and interact

with the MGC. SSR argues that Wynn MA and the other Wynn

defendants have continued to deceive the MGC even after the

License was awarded. As evidence of a threat of repetition in

the future, SSR points to various allegations of troubling

conduct in the Amended Complaint: Steve Wynn’s sexual misconduct

and the related cover-up by payoffs in Nevada, “shady business

dealings” in Macau, the alleged gratuity to Mayor DeMaria, and

an unspecified illegal campaign contribution in Massachusetts.

They are not alleged as predicate acts, and only one (the

alleged gratuity) is even related to the license application.

    This argument fails for at least two reasons. First, most

of the other allegedly illicit activities are within the larger

Wynn organization (i.e., Macau and Nevada), and do not establish

that Wynn MA’s regular way of conducting business carries a risk

                                   39
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 40 of 43



of an encore of future racketeering activity -- particularly now

that Wynn and Sinatra are out the door. Second, and more

importantly, the predicate acts themselves all relate to a

single, discrete scheme to defraud the MGC, which is generally

not enough to establish open-ended continuity. See Home

Orthopedics, 781 F.3d at 531 (“We find that an open-ended

pattern would fail here for largely the same reasons that a

closed pattern would.”); see also H.J. Inc., 492 U.S. at 242

(observing that a small number of predicate acts occurring close

together in time must create a “specific threat of repetition

extending indefinitely into the future” to “supply the requisite

threat of continuity”); Shields Enters., Inc. v. First Chi.

Corp., 975 F.2d 1290, 1295 (7th Cir. 1992) (noting that “short-

lived criminal activity with a natural end point is not

sufficiently continuous to constitute a RICO pattern”).

    SSR’s arguments regarding closed continuity, meanwhile, are

unsupported by the caselaw. The First Circuit has “consistently

declined to find continuity where the RICO claim concerns a

single, narrow scheme targeting few victims.” Home Orthopedics,

781 F.3d at 530 (quoting Giuliano v. Fulton, 399 F.3d 381, 390

(1st Cir. 2005)); see, e.g., Giuliano, 399 F.3d at 390 (sixteen

predicate acts over six-month period aimed at fraudulently

obtaining property from owner and his company did not satisfy

continuity requirement); Efron, 223 F.3d at 20 (twenty-one-month

                                   40
      Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 41 of 43



scheme to defraud co-investors in hotel construction project did

not satisfy continuity requirement).

      Here, the adequately pleaded predicate acts all involve

fraud on the MGC to secure the License. They comprised a single

scheme, spanning somewhere between eighteen and twenty-four

months, with the specific objective of securing the License for

Wynn Resorts to build a destination casino at the Everett Site,

and affecting a relatively narrow set of victims (the MGC and,

arguably, MSM and SSR). Under controlling First Circuit

precedent, this is insufficient to establish closed continuity.

Therefore, the Court finds that SSR’s RICO claims fail because

the Amended Complaint does not adequately allege the continuity

necessary to satisfy the RICO statute’s pattern requirement.

    III. State Law Claims

      The Amended Complaint asserts that this Court has

jurisdiction over SSR’s state law claims by virtue of

supplemental jurisdiction.3 “As a general principle, the

unfavorable disposition of a plaintiff’s federal claims at the




3    SSR concedes there is no diversity jurisdiction for its
state law claims. SSR, FBT, and Wynn MA are all Massachusetts
limited liability corporations. The Amended Complaint does not
allege the citizenship of their constituent members, see Pramco,
LLC ex rel. CFSC Consortium, LLC v. San Juan Bay Marina, Inc.,
435 F.3d 51, 54 (1st Cir. 2006) (holding “the citizenship of [an
LLC] is determined by the citizenship of all of its members”),
but it seems likely that at least some members of SSR and FBT
are Massachusetts citizens.
                                    41
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 42 of 43



early stages of a suit, well before the commencement of trial,

will trigger the dismissal without prejudice of any supplemental

state-law claims.” Rodriguez v. Doral Mortg. Corp., 57 F.3d

1168, 1177 (1st Cir. 1995); see also Langan, 312 F. Supp. 3d at

209 (declining to exercise supplemental jurisdiction over state

law claims following dismissal of civil RICO claims). Because

the Court is dismissing the RICO claims, it also will dismiss

the state law claims without prejudice to being re-filed in

state court. And, for the same reason, the Court denies without

prejudice the motion to dismiss the state law claims pursuant to

Massachusetts’ anti-SLAPP statute.

  IV.   Amendment

    Finally, SSR asks that it be granted leave to amend should

the Court dismiss the Amended Complaint for failure to state a

claim. The Court will not allow SSR another roll of the dice.

SSR has had two opportunities to plead a viable RICO theory. The

Amended Complaint was filed after Defendants moved to dismiss

the initial complaint, meaning SSR already has been given one

chance to cure pleading deficiencies identified by Defendants.

Further, the essential facts underlying SSR’s RICO claims have

been known to the public for years as a result of

contemporaneous reporting and the voluminous MGC investigation

reports. Therefore, the Court finds that SSR has already had a

fair opportunity to plead a viable set of claims but has failed

                                   42
     Case 1:18-cv-11963-PBS Document 122 Filed 11/15/19 Page 43 of 43



to do so. See In re Biogen Inc. Sec. Litig., 857 F.3d 34, 46

(1st Cir. 2017) (upholding district court’s denial of leave to

amend where it “gave the plaintiffs the full time they requested

in order to file the initial amendment and allowed that Amended

Complaint, and the plaintiffs had the motion to dismiss in hand

for nearly four months before the district court ruled”). The

request for leave to amend is denied.

                                  ORDER

    Defendants’ motions to dismiss the federal RICO claims for

failure to state a claim (Dkt. Nos. 72, 75, 77, 79, 83) are

ALLOWED. The federal claims (Counts I, II, and III) are

dismissed with prejudice. The Wynn entities and Maddox’s motion

to dismiss the state law claims pursuant to the anti-SLAPP

statute (Dkt. No. 80) is DENIED AS MOOT. The state claims

(Counts IV, V, and VI) are dismissed without prejudice to being

re-filed in state court.

SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  Chief United States District Judge




                                   43
